DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
"47" in Figs. 2 and 8; and
“69” in Fig. 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the lower collar piece" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the lower collar piece” is the first and thus a lower collar piece has not been defined within the claim. 
Claim 18 recites the limitation "the upper collar piece" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the upper collar piece” is the first and thus an upper collar piece has not been defined within the claim.
Claims 19-20 are rendered indefinite due to their dependency from the indefinite claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-5, 7-10, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,141,598 (Cline).
Regarding Claim 1, Cline discloses a machine system (Col. 2 lines 4-11; Figs. 1-2) comprising: a roller frame (Col. 2 lines 30-34; two parallel rails 40 define a track frame); a roller assembly (14) mounted to the roller frame and including a roller shaft (10) defining a longitudinal shaft axis extending between a first roller shaft end and a second roller shaft end (ends 12), and a roller body (14) rotatably positioned upon the roller shaft; the roller assembly further including a first clamping collar (28) and a second clamping collar (28) positioned, respectively, upon the first roller shaft end and the second roller shaft end (Col. 19-25), and each including a lower collar section (bar 66) and an upper collar section (Col. 2 lines 50-57; keyway 62 or 64); the first clamping collar further including a first fastener (bolt 72) clamping the lower and the upper collar sections to the first roller shaft end to form a first static seal extending circumferentially around the roller shaft (Col. 2 lines 59-66); and the second clamping collar further including a second fastener (bolt 72) clamping the lower and the upper collar sections to the second roller shaft end to form a second static seal extending circumferentially around the roller shaft (Col. 2 lines 59-66).
Regarding Claim 2, Cline discloses the machine system of claim 1, as discussed above. Cline further discloses a cavity (Col. 2 lines 11-13; lubricant reservoir 20) is formed between the roller body and the roller shaft and contains a lubricating fluid, and each of the first and the second static seals inhibits leakage of the lubricating fluid from the cavity (Col. 2 lines 19-29).
Regarding Claim 3, Cline discloses the machine system of claim 1, as discussed above. Cline further discloses the first fastener (bolt 72) fastens the first clamping collar (28) to the 
Regarding Claim 4, Cline discloses the machine system of claim 1, as discussed above. Cline further discloses each of the first and the second clamping collars includes a splitline dividing the upper and the lower collar sections (it can be seen in Fig. 2 that a line is formed along 62 and 64).
Regarding Claim 5, Cline discloses the machine system of claims 1 and 4, as discussed above. Cline further discloses the upper (keyway 62 or 64) and the lower collar sections (bar 66) in each of the first and the second clamping collars are separate pieces divided by the splitline.
Regarding Claim 7, Cline discloses the machine system of claims 1 and 4, as discussed above. Cline further discloses the roller assembly further includes a first dynamic seal (26) held in axial compression between the first clamping collar (28) and the roller body (14), and a second dynamic seal (26) held in axial compression between the second clamping collar (28) and the roller body (Col. 2 lines 14-24).
Regarding Claim 8, Cline discloses the machine system of claim 1, as discussed above. It is inherent that the track roller assembly of Cline would be used with track links and would be in contact with them.
Regarding Claim 9, Cline discloses a machinery roller assembly (Col. 2 lines 4-11; Figs. 1-2) comprising: a roller shaft (10) defining a longitudinal shaft axis extending between a first roller shaft end and a second roller shaft end (ends 12); a roller body (14) rotatably positioned upon the roller shaft and including an outer tread surface, and an inner surface extending circumferentially around the roller shaft (Col. 2 lines 4-13); a first clamping collar (28) including a lower collar section (bar 66) and an upper collar section (Col. 2 lines 50-57; keyway 62 or 64), and a first fastener (bolt 72) clamping the lower collar section and the upper collar section to 
Regarding Claim 10, Cline discloses the machinery roller assembly of claim 9, as discussed above. Cline further discloses a first dynamic seal (26) held in axial compression between the first clamping collar (28) and the roller body (14), and a second dynamic seal (26) held in axial compression between the second clamping collar (28) and the roller body (Col. 2 lines 14-24).
Regarding Claim 13, Cline discloses the machinery roller assembly of claim 9, as discussed above. Cline further discloses each of the first and the second clamping collars includes a splitline dividing the lower and the upper collar sections (it can be seen in Fig. 2 that a line is formed along 62 and 64).
Regarding Claim 14, Cline discloses the machinery roller assembly of claims 9 and 13, as discussed above. Cline further discloses the first fastener (bolt 72) is one of a first set of fasteners clamping the first clamping collar (28) to the roller shaft (rail 40) such that the corresponding upper and lower collar sections are squeezed together along the splitline (Col. 2 lines 59-66); and the second fastener (bolt 72) is one of a second set of fasteners clamping the second clamping collar (28) to the roller shaft (rail 40) such that the corresponding upper and lower collar sections are squeezed together along the splitline (Col. 2 lines 59-66).
Regarding Claim 15, Cline discloses the machinery roller assembly of claims 9 and 13-14, as discussed above. Cline further discloses the lower (bar 66) and the upper collar sections 
Regarding Claim 16, Cline discloses the machinery roller assembly of claims 9 and 13-14, as discussed above. Cline further discloses the lower (bar 66) and the upper collar sections (keyway 62 or 64) in each of the first and the second clamping collars (28) are each one piece divided in part by the splitline (Col. 2 lines 50-57).
Regarding Claim 17, a clamping collar (Col. 2 lines 19-24; Figs. 1-2; 28) for a machinery roller assembly (14) comprising: a collar body including an upper collar section (keyway 62 or 64) and a lower collar section (bar 66), and a splitline dividing the upper collar section and the lower collar section (Col. 2 lines 50-57); the collar body further including a clamp and a seal carrier each formed in part by the upper collar section and the lower collar section (Col. 2 lines 52-66; the bar 66 and the keyway 62 or 64 clamp together and form a seal), and having formed therein a shaft bore (60) that extends through each of the clamp and the seal carrier (Col. 2 lines 47-50); and the collar body further having formed therein a plurality of fastener bores (68 and 70) for clamping the lower collar section and the upper collar section together at the splitline (Col. 2 lines 56-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of US 20160244111 A1 (Schierschmidt).
Regarding Claim 6, Cline discloses the machine system of claims 1 and 4, as discussed above. 
Cline does not disclose the roller assembly further includes a first pin bore extending through the first roller shaft end and each of the lower and the upper collar sections of the first clamping collar, and a second pin bore extending through the second roller shaft end and each of the lower and the upper collar sections of the second clamping collar.
However, Schierschmidt teaches (Para. [0042], [0046]; Fig. 11) an opening (92) extending through the roller shaft ends (46) and a corresponding opening (86) through each collar assembly (80).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller assembly disclosed by Cline, as an alternative to the spring ring 78, to include a pin bore extending through the shaft and collar, as taught by Schierschmidt, in order to receive a fastener to prevent the shaft from rotating with respect to the collar.
Regarding Claim 11, Cline discloses the machinery roller assembly of claims 9-10, as discussed above. Cline further discloses each of the first and the second dynamic seals includes a metal face seal having an inner seal ring fixed to rotate with the roller body, and an outer seal ring (Col. 2 lines 14-29).
Cline does not disclose a first pin fixing an axial location of the first clamping collar upon the roller shaft, and a second pin fixing an axial location of the second clamping collar upon the roller shaft.
However, Schierschmidt teaches (Para. [0046] Fig. 11) a fastening device (120) fixing an axial location of each collar assembly (80) upon the roller shaft (46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller assembly disclosed by Cline, as an alternative to the spring ring 78, to include a fastener extending through the shaft and collar, as taught by Schierschmidt, in order to prevent the shaft from rotating with respect to the collar.
Regarding Claim 12, Cline and Schierschmidt disclose the machinery roller assembly of claims 9-11, as discussed above.
Cline does not disclose a first pin bore receiving the first pin and extending through the first roller shaft end and each of the lower and the upper collar sections of the first clamping collar, and a second pin bore receiving the second pin and extending through the second roller shaft end and each of the lower and the upper collar sections of the second clamping collar.
However, Schierschmidt teaches (Para. [0042], [0046]; Fig. 11) an opening (92) extending through the roller shaft ends (46) and a corresponding opening (86) through each collar assembly (80) that receive a fastening device (120).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller assembly disclosed by Cline, as an alternative to the spring ring 78, to include bores extending through the shaft and collar that receive a fastener, as taught by Schierschmidt, in order to prevent the shaft from rotating with respect to the collar.
Regarding Claim 18, Cline discloses the clamping collar of claim 17, as discussed above.
Cline does not disclose the collar body further has formed therein a pin bore located in the clamp and extending through the lower collar piece and the upper collar piece and intersecting the shaft bore.
However, Schierschmidt teaches (Para. [0042], [0046]; Fig. 11) an opening (92) extending through the roller shaft ends (46) and a corresponding opening (86) through each collar assembly (80).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller assembly disclosed by Cline, as an alternative to the spring ring 78, to include a pin bore extending through the shaft and collar, as taught by Schierschmidt, in order to receive a fastener to prevent the shaft from rotating with respect to the collar.
Regarding Claim 19, Cline and Schierschmidt disclose the clamping collar of claims 17-18, as discussed above.
Cline further discloses the lower collar section (bar 66) and the upper collar section (keyway 62 or 64) are separate pieces divided by the splitline (Col. 2 lines 50-57).
Regarding Claim 20, Cline and Schierschmidt disclose the clamping collar of claims 17-18, as discussed above.
Cline does not disclose the lower collar section and the upper collar section are one piece divided in part by the splitline.
However, Schierschmidt teaches (Para. [0042]; Figs. 10-11) a collar assembly (80) formed as one piece.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar disclosed by Cline, to be formed of one piece, as taught by Schierschmidt, for ease of machining and minimizing cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose roller assemblies with collars similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        					/JASON R BELLINGER/                                                                        Primary Examiner, Art Unit 3617